Title: From John Adams to Jeremy Belknap, 24 July 1789
From: Adams, John
To: Belknap, Jeremy



Dear Sir
New York July 24. 1789

I have, this morning received your letter of the 18th. George Chalmers, I have seen in London. He is a Scot, who adventured to Maryland and practised Law; When hostilities commenced, he fled to the British army in N. York. He has much of the scornful, fastidious Temper of his nation; has been a very bitter Tory; but is a laborious writer. There is no second Volume of his Annals; and as he has had the art of obtaining some employment under the present Ministry, I Suppose it probable that he will neither find profit nor pleasure to tempt him to labour longer at Annals.
Mr. Fenno asked my leave to publish the letters to Kalkoen, and I consented.—There was never any other reason for printing them, more than a dozen volumes of others but this, that the originals of them were on loose papers instead of proper letter books, and consequently in continual danger of being lost.—Mr Jay has surprised me, since I came here, by shewing me six folio volumes of my dispatches to Congress, recorded in a beautiful hand. He has taken the same prudent care of the dispatches of all the other American Ministers abroad—so that this branch of our history is well Secured—Private letters, however, are often wanted as commentaries on publick ones.—and many, I fear, will be lost, which would be necessary to shew the Secret Springs.
There are several circumstances, which I wish were preserved somewhere, of much importance to this end, which are in danger of being lost—respecting the opposition to Bernard and Hutchinson and British Ministers and measures in the Massachusetts; to the formation of the union of the Colonies in 1774—to the organization of our army in 1775—to the Negotiations in France and Holland—and to many other events.
Some of these ought not to be public, but they ought not to be lost.—My experience has very much diminished my Faith in the veracity of History.—it has convinced me that many of the most important facts are concealed.—some of the most important characters but imperfectly known—and many false facts imposed on historians and the world—and many empty characters displayed in great pomp—All this, I am sure, will happen in our American history.
The idea that a party or faction should demolish thirteen established governments, and erect as many new ones in opposition to the sense of the people, and in opposition to large armies and powerful Fleets, is ridiculous.—
The anecdote of Baron de Kalb that you enquire after never came to my knowledge. De Kalb was in America before the War, and not long after the peace of 1763, but it was accidental, owing to shipwreck, as I have heard. Very probably he might make such a Report, that the Americans were indissolubly attached to England, to the French Ministry; but I dont believe he was ever sent by them.
After the loss of Canada, the vast addition to the naval power and commercial advantages of England, allarmed the French very much, and there is no doubt that the thought of assisting the British Colonies to throw off the yoke occurred to them, as the loss of America now rankling in the hearts and tingling in the veins of the English nation, is every day suggesting to them projects of assisting the Spaniards of South America to seperate from Spain. Monsieur Le Roi, a French Accademician, on  who had heen acquainted with Dr Franklin in England, upon introducing him at Paris to some members of the Accademy of Sciences, said, Voila Monsieur Frankland, qui est de cette ce pays la en Amerique, qui nous debarrassera, un jour de ces Angloises. This Le Roi told me in presence of Franklin, who said he remembered it very well.—This sentiment, I doubt not, had its influence in procuring Franklin to be elected a member of that Accademy.—But it was a vague tho’ general Resentiment, and no explicit advances were ever made to him or any one else by the French Court till 1775.—
I shall have more occasion for apology than you have, if I proceed. The oftener you write me, and the more you enquire of me, the more you will oblige, Sir, your / most obedient

John Adams